DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement is made of the preliminary amendment filed on 12/1/2020. Claims 1-26 are canceled.  Claim 27 is added.  Accordingly, claim 27 is pending for consideration on the merits in this Office Action.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “set of HVAC systems,” and “multiple residential locations” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract speaks to the merits of the invention i.e. improving energy efficiency and/or increasing system efficiency.  Additionally, the abstract is objected to because the abstract contains the line number “5” which is not a part of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Temperature control device in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A temperature control device appears to be described as a thermostat on at least page 15 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 27, the recitation of “...A load control system for selectively improving energy efficiency of a set of heating, ventilating, and air-conditioning (HVAC) systems located at multiple residential locations by selectively controlling operation of a compressor of each of the HVAC system using a set of load controls devices each having a compressor cutoff switch in electrical communication with a temperature control device of the HVAC system,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
In particular, a “set” of HVAC systems have not been disclosed.  Additionally, there is no mention of “multiple residential locations.”   The disclosure speaks to a load shedding control that is applied to a single HVAC system but not to a system where multiple HVAC systems are deployed and certainly not to a system inclusive of multiple locations.  Therefore, the Applicant has not reasonably demonstrated full possession of the metes and bounds of the invention as recited in claim 27. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 27, the recitation of “...A load control system for selectively improving energy efficiency of a set of heating, ventilating, and air-conditioning (HVAC) systems located at multiple residential locations by selectively controlling operation of a compressor of each of the HVAC system using a set of load controls devices each having a compressor cutoff switch in electrical communication with a temperature control device of the HVAC system,” renders the claim unclear because the claim does not find antecedent basis  in the disclosure.  Lastly, the claim   The fact that “a set of HVAC systems” and “multiple locations” are not described in the disclosure introduces inconsistency and/or conflict between the claimed subject matter and the disclosure renders the scope of the claim uncertain.  
Additionally, the claim is not written using indentations such that steps or sub combinations are apparent.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - A load control system for selectively improving energy efficiency of a the load control system comprising:
the compressor cutoff switch adapted to selectively cause an electrically-powered compressor of the HVAC system to be disconnected from a power source under control of the load control system;
the load control system having a processor in electrical communication with the compressor cutoff switche of the load control device, the processor configured to determine a system energy efficiency of the HVAC system based on run times of operating cycles of the compressor and a predetermined optimal run time of the compressor, 
and to selectively operate the compressor cutoff switch to cause power to the compressor to be disconnected for a mandatory shed-time period, thereby causing a run time of the compressor to be extended such that there is an increase in the system energy efficiency of the HVAC system - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammer et al. (US4345162) and Fleck et al. (US2010/0070103) in view of Paddock (US4292813).

Regarding Claim 27, Hammer teaches a load control system for selectively improving energy efficiency of a  heating, ventilating, and air-conditioning (HVAC) system located at a residential location by selectively controlling operation of a compressor [col 5, lines 45-59] of the HVAC system using a load control device [at least the assembly of radio receiver 101, duty cyclyer 100] having a compressor cutoff switch [111] in electrical communication with a temperature control device of the HVAC system [fig 1], the load control system having a processor [110] in electrical communication with the compressor cutoff switch [111] of the load control device, and the processor is adapted to selectively cause an electrically-powered compressor of the HVAC system to be disconnected from a power source [implicit] under control of the load control system [col 6, lines 39-52].Hammer does not teach where the processor is configured to determine a system energy efficiency of the HVAC system based on run times of operating cycles of the compressor and a predetermined optimal run time of the compressor; and the processor selectively operates the compressor cutoff switch to cause power to the compressor to be disconnected for a mandatory shed-time period, thereby causing a run time of the compressor to be extended such that there is an increase in the system energy efficiency of the set of HVAC system.
However, Fleck teaches a load control system [0003] having a processor [10] configured to determine a system energy efficiency of the HVAC system based on run times of operating cycles of the compressor and a predetermined optimal run time of the compressor [0065; 0066; where it is disclosed that compressor run time and compressor off times are stored for analysis and where the system necessarily determined system efficiency subsequent to determining improved efficiency] for the obvious advantage of improving the overall performance of the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Hammer to  have where the processor is configured to determine a system energy efficiency of the HVAC system based on run times of operating cycles of the compressor and a predetermined optimal run time of the compressor in view of the teachings of Fleck in order to  improve the overall performance of the system.
However, Paddock teaches a temperature control system which adjusts a duty cycle [col 1, lines 6-9] having  where a processor [65] selectively operates a compressor cutoff switch [154] to cause power to a compressor [32] to be disconnected for a mandatory shed-time period, thereby causing a run time of the compressor to be extended such that there is an increase in the system energy efficiency of the set of HVAC system [col 8, line 51- col 9, line 13].  Paddock also teaches that this arrangement forces a system into its preferred range of operation and thereby provides a system that operates in an optimum manner [col 2, line 59-col 3, line 3].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Hammer to  have wherein the processor selectively operates the compressor cutoff switch to cause power to the compressor to be disconnected for a mandatory shed-time period, thereby causing a run time of the compressor to be extended such that there is an increase in the system energy efficiency of the set of HVAC system in view of the teachings of Paddock in order to force a system into its preferred range of operation and thereby provide a system that operates in an optimum manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763